Title: James Madison to Joseph Wood, 27 February 1836
From: Madison, James
To: Wood, Joseph


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 27. 1836—
                            
                        
                        
                        
                        I have recd. Sir your letter of the 16. inst. requesting such information as I might be able to give
                            pertaining to a Biography of your father in Law the late Chief Justice Ellsworth. My acquaintance with him was limited to
                            the periods of our cotemporary services in public life, and to the occasional intercourse, incident to it. As we happened
                            to be thrown but little into the familiar situations which develope the features of personal and social character, I can
                            say nothing particularly as to either, certainly nothing that would be unfavorable. Of his public character I may say that
                            I always regarded his talents as of a high order, and that they were generally so regarded. As a speaker his reasoning
                            was clear and close & delivered in a style and tone which rendered it emphatic, and impressive. In the Convention
                            which framed the Constitution of the U. S. he bore an interesting part, and signed the Instrument in its final shape, with
                            the cordiality verified by the support he gave to its ratification. Whilst we were cotemporaries in the early Sessions, of
                            Congress, he in the Senate, & I in the House of Representatives, it was well understood, that he was an able and
                            operative Member. It may be taken for certain, I believe, that the Bill organizing the judicial Department of the
                            Government, originated in his draft, and that it was not materially changed in its passage into a Law. The Journals of the
                            Session may be properly consulted on this, as on other subjects in which he participated. Of his legal & Judicial
                            capacities, the proper test must be in the Record and reports of the proceedings of the Supreme Court, whilst he presided
                            in it. With this I have never had occasion to make myself particularly acquainted.
                        No epistolary correspondence having ever passed between us, my files of course contain nothing of that sort;
                            nor is there among my papers a single Manuscript from him of any sort.
                        I am very sensible Sir, that these brief remarks must be considered, rather as a, proof of my respect for the
                            object of your request, than as a satisfactory compliance with it. Such as they are, I tender them, with a confidence, that
                            your resort to other sources of aid to your undertaking, will be of more avail to you. With friendly respects.
                        
                        
                            
                                J Madison
                            
                        (signed)
                    